Notice of Allowability
Reasons for Allowance
1. 	The closest prior art to the subject matter of independent claim 1 is Karasev’s motion prediction system discloses a computer-implemented method of perception and motion forecasting, the computer-implemented method (see at least Figs. 1 - 7, ¶0020, ¶0031, ¶0033 - ¶0037,  and Abstract.  In particular, see Fig. 3.  See ¶0033 - ¶0037, autonomous vehicle (vehicle 102) performs perception and motion forecasting (predictions) of detected objects (pedestrians)) comprising: 
generating a plurality of temporal instance representations (see at least Figs. 1 - 7, ¶0011, ¶0027 ¶0033 - ¶0037.  In particular, see Fig. 1 ~ image sequence 110A.  See Fig. 3 ~ process method step 306.  See ¶0023 - ¶0024 and ¶0034), 
associated with differences in an appearance and a motion of one or more objects over past time intervals (see at least Figs. 1 - 7, ¶0011, ¶0023 - ¶0025.  In particular, see Fig. 1 ~ image sequence 110A.  See Fig. 4 ~ determine based at least in part on historical sensor data of the object (pedestrian), Karasev discloses an object path prediction system that teaches an object's (pedestrian) trajectory being estimated based on multiple images of the pedestrian being captured in sequence by sensor system 106 and inputted into perception system 114 where it indicates the object moving over time); 
determining, based at least in part on the plurality of temporal instance representations and current detections of a plurality of objects (see at least Figs. 1 - 7, ¶0011, ¶0023 - ¶0025.  In particular, see Fig. 1 ~ objects’ determination based on perception data 124, and ¶0024. Object(s) (Pedestrian(s) at Time T 126 and Pedestrian at Time T + t) is indicated as multiple images being captured in sequence by sensor data 112 indicating objects' (pedestrians') movement(s) over time) comprising
the one or more objects, one or more past paths of the one or more objects over the past time intervals (see at least Figs. 1 - 7, ¶0011, ¶0023 - ¶0025, ¶0039, ¶0064, ¶0074 - ¶0078.  In particular, see Fig. 3 ~ process method 306.  See Fig. 4 ~ process method 402.  See ¶0024-¶0025, ¶0034, ¶0039, Karasev discloses an object path prediction system that teaches an object's (pedestrian) trajectory being estimated based on multiple images of the pedestrian being captured in sequence by sensor system 106 and inputted into perception system 114 where it indicates the object moving over time) and 
determining, one or more predicted paths of the plurality of objects based at least in part on one or more machine-learned models (see at least Fig. 1, ¶0008, ¶0016, ¶0025, Machine learning determines predicted Objects current position (trajectory)),
the one or more machine-learned models utilizing the one or more past paths.  (See at least Figs. 1 - 7, ¶0025 - ¶0031, and ¶0033 - ¶0040.  In particular, see Figs. 3 - 4, Karasev discloses a historical image of object moving (pedestrian running) along a path (trajectory), and teaches a motion model.  Candidate paths are machine learned models stored in memory based upon historical pictorial image frame captures of object's (pedestrian's) progressing along a path (trajectory)) and the one or more candidate paths to infer the one or more predicted paths (see at least Figs. 1 - 7, ¶0025 - ¶0031, and ¶0033 - ¶0040.  In particular, see Figs. 3 - 4, Image data and a motion model of an object (pedestrian) is inputted into a machine learned model, wherein the machine learned model is trained to estimate and predict object's (pedestrian's) motion / movement along a path (trajectory)).
However, the prior art does not teach, or suggest every element of independent claims 1, 15, and 18. As such, a person skilled in the art would not modify Karasev, or any other combination thereof, to provide the method wherein the plurality of temporal instance representations respectively comprise one or more appearance features of the one or more objects at the past time intervals and one or more motion features of one or more objects at the past time intervals; and
generating path data comprising information associated with the one or more predicted paths for the plurality of objects respectively.  Emphasis added.

2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method wherein the plurality of temporal instance representations respectively comprise one or more appearance features of the one or more objects at the past time intervals and one or more motion features of one or more objects at the past time intervals; and
generating path data comprising information associated with the one or more predicted paths for the plurality of objects respectively.  Emphasis added.

In particular, the prior art appears to be silent in teaching or contemplating a computer implemented method of perception and motion forecasting wherein
the appearance of the one or more objects over the past time intervals from an appearance memory that is different from the object path memory;
a concatenation of one or more appearance features and one or more motion features respectively associated with the appearance and the motion of the one or more objects over the past time intervals; and
determining, by the computing system, a plurality of matching scores corresponding to the plurality of temporal instance representations, wherein each of the plurality of matching scores is based at least in part on differences between the appearance and the motion of the set of objects over the one or more past paths and the appearance and the motion of the set of objects over the one or more candidate paths.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661